

Schedule to Exhibit 10.3 to Form 10-Q


Instruction 2 to Item 601 of Regulation S-K provides that “in any case where two
or more indentures, contracts, franchises, or other documents required to be
filed as exhibits are substantially identical in all material respects except as
to the parties thereto, the dates of execution, or other details, the registrant
need file a copy of only one of such documents, with a schedule identifying the
other documents omitted.”


The Company has entered into Amendment No. 1 to Retention and Ownership Change
Event Agreement with each of its executive officers, other than Ramzi Haidamus.
Each Amendment No. 1 to Retention and Ownership Change Event Agreement is
substantially identical in all material respects to the Form of Amendment No. 1
to Retention and Ownership Change Event Agreement filed as Exhibit 10.3 to the
Company’s Form 10-Q for the quarterly period ended September 30, 2020.






10224307.1


--------------------------------------------------------------------------------



IMMERSION CORPORATION


AMENDMENT NO. 1 TO
RETENTION AND OWNERSHIP CHANGE EVENT AGREEMENT
This Amendment No. 1 (the “Amendment”) to the Retention and Ownership Change
Event Agreement by and between Immersion Corporation (the “Company”) and [l]
(the “Executive”) is effective as of [l] (the “Effective Date”).
1. Clause (3) of Section 1(d) of the Agreement is amended in its entirety to
read as follows:
(3) Executive’s unauthorized use, misappropriation, destruction or diversion of
any tangible or intangible asset or corporate opportunity of the Company
(including, without limitation, Executive’s improper use or disclosure of the
Company’s confidential or proprietary information, but excluding immaterial or
inadvertent acts by Executive taken in good faith that a professional in
Executive’s position with substantially the same skill and experience as
Executive reasonably could have taken in good faith, and promptly cured after
discovery or notice);
2. Clause (4) of Section 1(d) of the Agreement is amended in its entirety to
read as follows:
(4) any intentional act by the Executive that has a material detrimental effect
on the Company’s reputation or business (but excluding any act that is taken by
the Executive during the execution of the Executive’s duties or
responsibilities, which act the Executive believed in good faith was in the
interests of the Company and/or its stockholders and which a reasonable
professional in Executive’s position with substantially the same skill and
experience as Executive reasonably could have taken and believed in good faith
was in the interests of the Company and/or its stockholders);
3. Clause (5) of Section 1(d) of the Agreement is amended in its entirety to
read as follows:
(5) Executive’s repeated failure or inability to perform any reasonable assigned
duties after written notice from the Company of, and a reasonable opportunity to
cure, such failure or inability (but excluding any failure or inability due to
the Executive’s death or disability);


* * *
Except as expressly modified by this Amendment, the Agreement will remain in
full force and effect in accordance with its terms. This Amendment will be
governed by the laws of the State of California (with the exception of its
conflict of law provisions).


10224307.1

--------------------------------------------------------------------------------



The Company and the Executive have executed this Amendment, in the case of the
Company by its duly authorized officer, as of the Effective Date.
IMMERSION CORPORATION            EXECUTIVE
    
                        
Ramzi Haidamus                [Name]
President and CEO


10224307.1    3